Citation Nr: 0921943	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-34 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for penis scars, to 
include as secondary to the service-connected genital warts.  

2.  Entitlement to service connection for migraine, to 
include as secondary to the service-connected status post 
nasal fracture or status post right shoulder 
acromioclavicular separation. 

3.  Entitlement to service connection for a back condition, 
to include as secondary to the service-connected left hip 
disability.

4.  Entitlement to service connection for a condition 
manifested by neck pain, to include degenerative changes at 
the C4-C5 level, disc space narrowing at C5-C6, and 
degenerative disc disease, to include as secondary to the 
service-connected right shoulder disability.

5.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the Veteran's service-
connected left hip disability.

6.  Entitlement to service connection for a psychiatric 
disorder, to include generalized anxiety disorder, major 
depressive disorder, bipolar disorder and panic disorder, to 
include as secondary to the Veteran's service-connected 
disabilities.

7.  Entitlement to service connection for a sleep disorder, 
to include as secondary to the Veteran's service-connected 
disabilities.

8.  Entitlement to a rating in excess of 10 percent for 
status post left hip dislocation. 

9.  Entitlement to a rating in excess of 10 percent for 
status post right shoulder acromioclavicular separation.

10.  Entitlement to a rating in excess of 10 percent for 
status post nasal fracture.

11.  Entitlement to a rating in excess of 10 percent for a 
nasal surgery scar.

12.  Entitlement to a compensable rating for genital warts.

13.  Entitlement to a compensable rating for chronic 
sinusitis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1996 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before a Decision Review Officer (DRO) 
in a local hearing at the RO in Nashville, Tennessee in 
November 2007 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file and the Veteran's lay testimony provided therein will be 
discussed in the analysis below.

The issues of service connection for neck, left knee, 
psychiatric and sleep disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this appeal, 
the Board received a written request from the appellant that 
the appeal for service connection for penis scars be 
withdrawn.

2.  A current diagnosis of migraine is not demonstrated by 
the record.  

3.  A currently diagnosed back disability is not demonstrated 
by the record. 

4.  The Veteran's status post left hip dislocation is 
primarily manifested by subjective complaints of continued 
pain and popping, but is essentially normal upon examination 
and diagnostic imaging. 

5.  The Veteran's status post right shoulder 
acromioclavicular (AC, or  
AC joint) separation is primarily manifested by subjective 
complaints of pain, but is essentially normal upon 
examination and diagnostic imaging.

6.  The status post nasal fracture is primarily manifested by 
obstruction of the nasal airways.  

7.  The service-connected nasal surgery scar is well-healed, 
not disfiguring, and results in no limitation of motion or 
loss of function of the nose.

8.  The Veteran experiences chronic recurrent genital warts 
without compensable scarring or limitation of function of the 
affected part.  

9.  The Veteran's chronic sinusitis is primarily manifested 
by subjective complaints of stuffiness and mucous build-up.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding 
service connection for penis scars have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2008).

2.  Migraine was not incurred in or aggravated by service, 
and is not proximately due to, or the result of, the 
Veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303,  3.310 (2008).

3.  A back condition was not incurred in or aggravated by 
service, and is not proximately due to, or the result of, the 
Veteran's service-connected disabilities.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303,  3.310 (2008).

4.  The criteria for a rating in excess of 10 percent for 
status post left hip dislocation are not met at any time 
during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5255 (2008).

5.  The criteria for a rating in excess of 10 percent for 
status post right shoulder acromioclavicular separation are 
not met at any time during the appellate period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Code 5203 (2008).

6.  The criteria for a rating in excess of 10 percent for 
status post nasal fracture are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.21, 
4.27, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 6599-6502 
(2008).

7.  The criteria for a rating in excess of 10 percent for a 
nasal surgical scar are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.118 
Diagnostic Code 7804 (as effective prior to October 23, 
2008).

8.  The criteria for a compensable rating for genital warts 
are not met at any time during the appellate period.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.118 Diagnostic 
Code 7899-7819 (2008).

9.  The criteria for a compensable rating for chronic 
sinusitis are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.97 Diagnostic 
Code 6513 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of an Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal is 
deemed to be a withdrawal of the Notice of Disagreement and, 
if filed, the Substantive Appeal.  38 C.F.R. § 20.204 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id. 

In November 2007, prior to the promulgation of a decision in 
this appeal, the Board received written notification from the 
Veteran's and his representative that the Veteran wished to 
withdraw the pending appeal regarding service connection for 
penis scars.  

Therefore, the appeal regarding this issue is considered 
withdrawn and there remains no allegation of error of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is hereby 
dismissed.

Duties to Notify and Assist

In correspondence dated in March 2005, April 2005, and May 
2008, the agency of original jurisdiction (AOJ) provided 
notice to the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection for migraine and a back condition, and increased 
ratings for the service-connected disabilities addressed 
herein, to include information and evidence that VA would 
seek to provide and information and evidence that the Veteran 
was expected to provide. 

Although the Veteran was not notified of the process by which 
initial disability ratings and effective dates are 
established in relationship to the service connection claims 
for migraine and a back condition, such error is harmless 
given that service connection is being denied because the 
preponderance of the evidence is against the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence 
no rating or effective date will be assigned with respect to 
the claimed conditions, and no further notification is 
required.  See generally Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).  

Pertaining to the claims for increased ratings, in 
correspondence dated in May 2008 the AOJ explained that the 
Veteran must show that the claimed service-connected 
disabilities had increased in severity.  The notice informed 
the Veteran that VA would consider the impact that the 
service-connected disabilities have had on his employment and 
daily life.  The Veteran was notified that lay statements 
regarding his symptoms were also pertinent.  The AOJ also 
provided at least general notice of the rating criteria by 
which the Veteran's disabilities are rated.  Finally, the 
Veteran was informed of the process by which new disability 
ratings would be assigned should an increase in any 
disability be found.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Although this notice was delivered after the 
initial denial of the claims, the AOJ subsequently 
readjudicated the claims based on all the evidence in the 
August 2008 and March 2009 Supplemental Statements of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the Veteran was not precluded from participating effectively 
in the processing of his claims and the late notice did not 
affect the essential fairness of the decision.  VA has no 
further notice obligation pertaining to these issues. 

VA has also assisted the Veteran with respect to his claims 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2008).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with 
his claims regarding disabilities of the left hip and right 
shoulder.  The Veteran was afforded a number of opportunities 
for additional examination pertaining to his increased rating 
claims, but failed to appear or cancelled multiple 
Compensation and Pension examinations scheduled for this 
purpose.  VA computerized appointment history, March 2009 
(showing general medical examination cancellations and 
orthopedic no-show); see also General medical examination 
coversheet, February 2009 (showing priority of examination as 
that pertaining to an increased rating).    

The Veteran is reminded that the "duty to assist is not a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In the absence of the Veteran's cooperation in 
obtaining medical evidence pertinent to the remaining claims 
for increased ratings, VA has no further obligation to assist 
in regard to these claims.

In regard to the remaining claims for service connection for 
migraine and a back condition, the Veteran has not been 
afforded a VA examination but one is not required in this 
case.  The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  

Here, recent medical evidence establishes that x-ray 
examination of the Veteran's thoracic spine, lumbosacral 
spine, and pelvis were entirely normal.  VA imaging reports, 
January 2006.  An April 2006 neurological examination for 
back pain found no neurological abnormality.  As the 
objective medical evidence reveals no back disability, a 
remand for additional examination would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  

In regard to the claim for service connection for migraine, 
there is no medical evidence that the Veteran has been 
diagnosed with the condition, and although the Veteran is 
competent to report symptoms such as headache, he is not 
competent to provide a diagnosis based upon his personal 
observation alone.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, the recent medical records do not show that the 
Veteran has complained of headache, nausea, photophobia or 
other symptoms related to migraine.  Dorland's Illustrated 
Medical Dictionary 1183 (31st ed. 2007) (defining migraine).  
Without such signs or symptoms, there is no disability for 
which service connection can be granted and a remand for 
examination is not required.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) supra.  The duty to assist has been 
fulfilled.   

Service Connection

The Veteran seeks service connection for migraine headaches 
and a back condition, disorders which he contends are due to 
his service-connected disabilities.  In order to establish 
direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

Migraine

The Veteran variously attributes his headaches to his 
service-connected nasal fracture or to his service-connected 
right shoulder disability.  DRO hearing transcript, November 
2007 (relating migraines to right shoulder); Notice of 
disagreement, September 2005 (relating migraines to broken 
nose).  As mentioned in the duty to assist discussion above, 
the Veteran is competent to report symptoms such as headache 
pain that are observable with his own senses.  Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. 
§ 3.159(a)(2) (2008).  However, he is not competent to 
establish a diagnosis of migraine or determine the etiology 
of his headaches which requires specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion as 
to etiology and a medical diagnosis competent.  The holding 
in Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) also establishes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

However, here, the only evidence pertaining to chronic 
headaches is found in the Veteran's lay statements given in 
conjunction with this claim for compensation.  Service 
treatment records do not show chronic headaches during 
service, therefore direct service connection is not 
available.  Also, the post-service private and VA medical 
treatment records are silent to any complaints of or 
treatment sought for chronic headaches, nor is there any 
mention of migraine specifically.  

To be clear, the Board does not doubt the Veteran's assertion 
that he has occasional headache pain.  However, pain alone is 
not a disability for which service connection can be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   In 
the absence of a current clinical diagnosis for migraine, 
service connection must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Back condition 

The Veteran asserts that his back condition is attributable 
to military service as secondary to his service-connected 
left hip disability.  The service treatment records indicate 
that on a single occasion during service in February 1998, 
the Veteran sought treatment for a back injury.  A soft 
tissue injury was assessed and the Veteran was prescribed 
Motrin.  This injury appears to have resolved normally as no 
further complaints of back problems are evident in the 
service treatment records.  Furthermore, the spine and entire 
musculoskeletal system were evaluated as normal upon 
separation examination in May 2000.  Additionally, x-rays of 
the Veteran's spine were taken during the course of the 
present appeal.  The thoracic and lumbosacral segments were 
evaluated as entirely normal without neurosensory findings.  
VA imaging report, January 2006.  The Board notes that the 
record does show abnormal cervical spine findings, but the 
issue of service connection for a disability manifested by 
neck pain is subject to remand below and is not yet ready for 
adjudication.  Thus, the instant issue pertains only to the 
thoracic and lumbosacral spinal segments, and the Veteran's 
medical record simply does not show any chronic acquired 
disability thereof.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Furthermore, back pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Service connection for a back disability is not 
warranted.  



Disability Evaluation

The Veteran seeks a higher evaluation for each of his 
service-connected disabilities.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008). 

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows: The first 2 digits will be selected 
from that part of the schedule most closely identifying the 
part, or system, of the body involved; the last 2 digits will 
be "99" for all unlisted conditions.  38 C.F.R. § 4.27 
(2008).

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 
However, in the present case, the symptoms of the Veteran's 
service-connected disabilities have remained relatively 
constant throughout the appellate period.  Thus, staged 
ratings are not necessary here.

Left hip

Service connection was established for status post 
dislocation of the left hip by rating decision in May 2000 
and was evaluated as 10 percent disabling under DC 5255.   
The rating criteria pertinent to the hip and thigh are found 
at 38 C.F.R. § 4.71a, DCs 5250-5255.  Normal ranges of motion 
of the hip are noted as hip flexion from 0 degrees to 125 
degrees, and hip abduction from 0 degrees to 45 degrees.  38 
C.F.R. § 4.71, Plate II (2008).  
Diagnostic Code 5250 provides for rating the hip on the basis 
of ankylosis.  Favorable ankylosis of the hip in flexion at 
an angle between 20 degrees and 40 degrees and slight 
adduction or abduction is to be rated 60 percent disabling; 
intermediate ankylosis of the hip is to be rated 70 percent 
disabling; and extremely unfavorable ankylosis, with the foot 
not reaching ground, crutches necessitated, is to be rated 90 
percent disabling, and is entitled to special monthly 
compensation.  38 C.F.R. § 4.71a (2008).
Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.  Id.

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees; a 20 
percent rating for limitation to 30 degrees; a 30 percent 
rating for limitation to 20 degrees; and a 40 percent rating 
for limitation to 10 degrees.  Id. 

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

An increased evaluation under Diagnostic Codes 5254 requires 
a medical finding of flail joint.  See Dorland's Illustrated 
Medical Dictionary 722, (31st ed. 2007) (defining flail joint 
as an unusually mobile joint).
  
Under Diagnostic Code 5255, a 10 percent rating is warranted 
if malunion of the femur results in slight knee or hip 
disability.  A 20 percent rating is warranted if there is 
moderate disability.  A 30 percent rating is warranted if 
there is marked knee or hip disability.  A 60 percent rating 
is warranted if there is fracture of the surgical neck of the 
femur with false joint.  A 60 percent rating may also be 
granted for fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, with weight 
bearing preserved with aids of a brace.  An 80 percent rating 
is warranted for fracture of the shaft or anatomical neck of 
the femur with nonunion and loose motion (spiral or oblique 
fracture).  38 C.F.R. § 4.71a (2008).

In the present case, the Veteran's range of motion of the hip 
and thigh was evaluated most recently upon examination in 
January 2009.  He was able to walk without an antalgic gait.  
He had no tenderness to palpation over the hip and was 
neurovascularly intact throughout the bilateral lower 
extremities.  He had flexion to 90 degrees with pain at 90 
degrees, and full extension.  He exhibited abduction of 30 
degrees with pain beginning at 20 degrees.  He had internal 
and external rotation without pain in the hip.  No pop or 
snap was elicited upon examination.  There was no additional 
pain or limitation of motion upon repeated testing.  The 
Veteran had  a negative Stinchfield test and exhibited full 
strength throughout range of motion testing.  X-rays revealed 
normal anatomy of the left hip.  The examiner also reviewed a 
July 2008 MRI report and noted that there was no internal 
derangement of the left hip joint and no definitive causation 
of snapping hip syndrome identified.  VA examination, January 
2009.  

In a prior examination in April 2005, there was some 
tenderness to palpation, and range of motion testing produced 
30 degrees of extension, 95 degrees of flexion, adduction to 
25 degrees and abduction to 45 degrees.  There were normal x-
rays and MRI of the left hip.  Nonetheless, the examiner 
diagnosed iliotibial bands and tendinitis with trochanteric 
bursitis.  VA examination, April 2005.  

As the hip joint is capable of motion, there is by definition 
no ankylosis or immobility of the joint.  Thus, DC 5250 is 
found to be inapplicable.  Similarly, there is no medical 
finding of a flail joint so DC 5254 is also inapplicable 
here.  38 C.F.R. § 4.71a (2008).  

In regard to the diagnostic criteria relevant to limitations 
of motion of the hip and thigh, the Veteran has not exhibited 
extension limited to five degrees which precludes a rating 
under DC 5251.  As the medical evidence shows that the 
Veteran has never exhibited flexion of the left hip of 45 
degrees or less, an evaluation under DC 5252 is not 
warranted.  There is no limitation of abduction, adduction, 
or rotation that is consistent with the criteria at DC 5253.  
Id.  

Furthermore, despite repeated evaluation and diagnostic 
imaging for "snapping hip syndrome," there is no evidence 
of nonunion or malunion of the hip joint, nor any other 
evidence of femur impairment.  38 C.F.R. § 4.71a, DC 5255 
(2008).  Nonetheless, the existing 10 percent evaluation is 
awarded under this diagnostic code.  As such, it is apparent 
that this code is used on an analogous basis as the 
anatomical localization and symptomatology are similar.  
Thus, for the purposes of accuracy and specificity, the Board 
recommends a change in the diagnostic code to 5299-5255 in 
order to reflect the analogous rating.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.27 (2008).   

Even under this analogous rating, the Board finds it 
difficult to isolate an accurate picture of the Veteran's 
total impairment based upon his hip disability.  The most 
recent medical assessment is of a left hip IT band strain 
that has healed, evidenced by a normal examination.  VA 
examination, January 2009.  A May 2006 orthopedic notation 
diagnoses only left leg pain of unknown etiology and states 
that the symptoms described by the Veteran do not seem to be 
consistent with the diagnostic testing.  Obtaining an 
accurate picture of the Veteran's true impairment of earning 
capacity is further complicated by his lengthy history of 
pain complaints and "drug-seeking behavior," as identified 
by his VA and private treatment providers.  See, e.g., VA 
nursing notations, June 2008; Private hospital report, 
October 2003.  

Nonetheless, the Board has considered all of the evidence of 
record, to include the significant disparity between the 
subjective complaints of pain and the recent normal objective 
medical evidence of record, and must conclude that the 
Veteran's service-connected left hip disability warrants no 
higher than the current 10 percent evaluation.  38 C.F.R. 
§ 4.71a (2008).   Thus, after considering all relevant 
diagnostic codes, no higher evaluation is warranted for the 
Veteran's present hip disability. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system,  38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v.  Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
in the present case there is no additional functional loss 
noted after repeated testing, and although the examiners find 
it conceivable that pain could further limit function, there 
is no expression of the degree of any additional limitation 
with any medical certainty.  VA examinations, January 2009 & 
April 2005.  Furthermore, there is no evidence of excess 
fatigability or incoordination beyond the degree of 
impairment for which the Veteran already receives 
compensation.  Therefore, no higher rating is warranted based 
upon functional loss.  

Right shoulder

Service connection was established for status post AC 
separation of the right (dominant) shoulder by rating 
decision in May 2000 and was evaluated as 10 percent 
disabling under DC 5203.   

The rating criteria pertinent to the shoulder and arm are 
found at 38 C.F.R. § 4.71a, DCs 5200-5203.  Normal ranges of 
motion of the shoulder are flexion (forward elevation) from 0 
degrees to 180 degrees, abduction from 0 degrees to 180 
degrees, external rotation from 0 degrees to 90 degrees, and 
internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 
4.71, Plate I (2008). 

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: 
favorable ankylosis, with abduction to 60 degrees, can reach 
mouth and head, 30 percent for the major shoulder and 20 
percent for the minor shoulder; intermediate ankylosis, 
between favorable and unfavorable, 40 percent for the major 
shoulder and 30 percent for the minor shoulder; unfavorable 
ankylosis, abduction limited to 25 degrees from side, 50 
percent for the major shoulder and 40 percent for the minor 
shoulder.  A Note provides that the scapula and humerus move 
as one piece.  38 C.F.R. § 4.71a (2008).   

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for either 
the major or minor shoulder; limitation of motion of the arm 
midway between the side and shoulder level is rated as 30 
percent for the major shoulder and 20 percent for the minor 
shoulder; limitation of motion of the arm to 25 degrees from 
the side is rated as 40 percent for the major shoulder and 30 
percent for the minor shoulder.  Id. 

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for either the major or minor 
shoulder; malunion of the humerus with marked deformity is 
rated as 30 percent for the major shoulder and 20 percent for 
the minor shoulder.  Recurrent dislocations of the humerus at 
the scapulohumeral joint, with infrequent episodes, and 
guarding of movement only at the shoulder level, are rated as 
20 percent for both the major and minor shoulder; recurrent 
dislocations of the humerus at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements, are 
rated as 30 percent for the major shoulder and 20 percent for 
the minor shoulder.  Fibrous union of the humerus is rated as 
50 percent for the major shoulder and 40 percent for the 
minor shoulder.  Nonunion of humerus (false flail joint) is 
rated as 60 percent for the major shoulder and 50 percent for 
the minor shoulder.  Loss of head of the humerus (flail 
shoulder) is rated as 80 percent for the major shoulder and 
70 percent for the minor shoulder.  Id. 

Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Malunion of the clavicle or scapula 
is rated as 10 percent for either the major or minor 
shoulder.  Nonunion of the clavicle or scapula without loose 
movement is rated as 10 percent for either shoulder; nonunion 
of the clavicle or scapula with loose movement is rated as 20 
percent for either shoulder.  Dislocation of the clavicle or 
scapula with loose movement is rated as 20 percent for either 
shoulder.  Diagnostic Code 5203 also provides an alternative 
rating based on impairment of function of the contiguous 
joint.  Id. 

The Board's analysis as it pertains to the Veteran's right 
shoulder disability parallels the discussion of the left hip 
disability above, as there are very similar facts for both 
issues.  Specifically, the most recent medical assessment is 
that the Veteran has an entirely healed right clavicle 
fracture evidenced by a normal examination.  The Veteran was 
in no apparent distress upon examination.  He reported that 
his pain affects his activities, but despite being right hand 
dominant the examiner found no modification in the Veteran's 
activities of daily living due to the purported right 
shoulder disability.  VA examination, January 2009.  

Upon examination, he had no tenderness to palpation at the 
shoulder or within the biceps tendon.  He exhibited full 
flexion and abduction without pain.  The Veteran exhibited 20 
degrees of internal and external rotation, but stopped at 20 
degrees stating he was in pain.  The examiner found negative 
Neer impingement signs, no laxity within the shoulder, no 
sulcus signs, and no palpable boney prominences along the 
clavicle or AC joint.  X-ray of the right shoulder revealed 
normal boney anatomy with a well-maintained and well-reduced 
AC joint.  There was evidence of an old fracture of the 
distal clavicle, but there was no evidence of malunion or 
non-union found upon exam.  Id. 

Upon prior examination in April 2005, the Veteran' was 
minimally tender to palpation over the shoulder.  He 
exhibited range of motion of 170 degrees of flexion, 135 
degrees of abduction, 90 degrees of external rotation and 65 
degrees of internal rotation.  There was a normal x-ray of 
the right shoulder.  The examiner diagnosed status post right 
AC separation with shoulder strain.  VA examination, April 
2005.  

The medical evidence shows movement of the shoulder joint, 
thus a rating under DC 5200 for ankylosis is precluded.  
Also, at no time has the Veteran exhibited limitation of 
motion of the arm consistent with flexion only to the 
shoulder level or lower.  The medical evidence shows forward 
flexion or elevation to no less than 170 degrees.  Thus, an 
evaluation under DC 5201 for limitation of motion of the arm 
is also precluded.  38 C.F.R. § 4.71a (2008). 

There is no other pathological anatomy identified upon 
examination, with the exception of a well-healed clavicle 
fracture.  In particular, there is no loss of bone, flail 
shoulder, or recurrent dislocation, and malunion or non-union 
of the joint are expressly ruled out.  VA examination, 
January 2009.  As such, no higher evaluation is warranted 
under any of the applicable diagnostic criteria.  38 C.F.R. 
§§ 4.71a, DCs 5202-5203.  Furthermore, as with the left hip 
disability discussed above, the Board finds it appropriate to 
change the diagnostic code under which the Veteran is rated 
to 5299-5203 in order to reflect that the disability is rated 
by analogy.  In particular, the existing rating is based on 
analogy to impairment based upon malunion or nonunion of the 
joint, even though these conditions are not found upon 
examination.  See Butts v. Brown, supra; Pernorio v. 
Derwinski, supra; 38 C.F.R. §§ 4.20, 4.27 (2008).  

While the Board will not reduce the rating that is already in 
effect, the evidence does not show that a rating in excess of 
10 percent for the Veteran's right shoulder disability is 
warranted on any basis.  DeLuca, supra; 38 C.F.R. 
§§ 4.45, 4.71a (2008).  

Healed nasal fracture

Service connection was established for status post nasal 
fracture by rating decision in May 2000 and evaluated as 10 
percent disabling under DC 6599-6502.  This disability is 
rated analogously to traumatic deviation of the naval septum.  
Under this diagnostic code, a 10 percent rating is applicable 
for 50 percent obstruction of the nasal passage on both sides 
or complete obstruction on one side.  Although there is some 
indication that the Veteran's left nasal airway is totally 
obstructed and there is some right nasal obstruction as well, 
there is only the existing 10 percent rating available under 
this DC.  See VA treatment note, October 2005; VA 
examination, April 2005; 38 C.F.R. § 4.97 (2008).  

The Board has considered whether another diagnostic code may 
be more applicable to the Veteran's disability, but finds 
that the only other relevant codes pertaining to the nose are 
those that direct rating as scars or sinusitis.  In this 
case, the Veteran already has separately service-connected 
chronic sinusitis and a service-connected scar that resulted 
from his nasal reconstruction.  Therefore, there is no other 
schedular means by which a rating in excess of 10 percent is 
warranted.  38 C.F.R. § 4.97.  In the interest of brevity, 
extraschedular consideration is discussed collectively at the 
conclusion of the discussion of disability evaluations for 
all disabilities addressed by the instant appeal.    

Nasal surgery scar

A May 2000 rating decision established a 10 percent 
evaluation for a scar, status post nasal surgery, under DC 
7804.  The applicable rating criteria for skin disorders, to 
include scars, are found at 38 C.F.R. § 4.118.  During the 
pendency of this appeal for an increased rating, the criteria 
for evaluation of scars were amended as of October 23, 2008.  
However, the revisions are applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).  Here, the Veteran 
filed his claim in March 2005.  Therefore, only the pre-
October 2008 version of the schedular criteria is applicable 
in this case.

Under the criteria for scars, DC 7800 rates scars of the 
head, face, or neck based upon disfigurement.  The listed 
characteristics of disfigurement are: scar five or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of the 
scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  38 C.F.R. § 4.118 (2008). 

DC 7800 provides a 10 percent rating for one characteristic 
of disfigurement.  A 30 percent rating is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or with two or three characteristics of 
disfigurement.  A 50 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips); or with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
is warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.  Id. 

Diagnostic codes 7801 and 7802 apply to scars, other than 
those on the head, face, or neck, and do not apply in this 
case as the service-connected scar is located on the 
Veteran's nose.  DC 7803 provides a 10 percent evaluation for 
scars that are superficial and unstable.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying tissue damage.  Id.

A 10 percent rating is available under Diagnostic Code 7804 
for scars that are superficial and painful on examination.  
Other scars are to be rated based on limitation of function 
of the part affected under Diagnostic Code 7805.  Id.  

The most recent examination of the Veteran's nose was 
conducted in April 2005.  The Board has reviewed and 
considered unretouched color photographs obtained in 
conjunction with that examination.  Upon examination, there 
is no pain during palpation, nor breakdown of the skin 
covering identified during the examination.  The surgical 
scar is in a "V" formation and measures 3 millimeters total 
(0.1 centimeters width by 0.3 centimeters length).  The 
texture of the scarred area is normal.  There is no 
underlying tissue loss.  The examiner notes that the scar is 
unable to be seen unless the Veteran tilts his head back.  
There is minimal asymmetry noted to the left nostril side, 
however the examiner states that this is mostly noted upon 
deep inhalation and is not disabling, nor is it found to 
present interference with employment activities.  The 
examiner states that the scar does not result in limitation 
of motion or loss of function of the nose.  VA examination, 
April 2005.  

As the scar itself does not present any limitation of 
function of the nose, a rating under DCs 7805 is not 
available.  There is no visible or palpable tissue loss of 
the nose, the scar is not identifiable in the color 
photographs, and the examiner expressly states that the scar 
is not disfiguring.  VA examination, supra.  Furthermore, of 
the eight characteristics of disfigurement, six are excluded 
because the very small size of the scar in question does not 
meet the minimum size requirements for disfiguring 
characteristics.  38 C.F.R. § 4.118 DC 7800, Note 1 (2008).  
The remaining two disfiguring characteristics involve 
abnormal contour or a scar that is adherent to underlying 
tissue.  Id.  Neither is present in this case.  VA 
examination, supra.  As such, a rating under DC 7800 for 
disfigurement of the head, face, or neck is not warranted.  
The Veteran is not disfigured by this scar.  38 C.F.R. 
§ 4.118 (2008).  

The remaining diagnostic codes pertain to superficial scars 
such as the Veteran's.  In this case, however, there was no 
skin ulceration or breakdown of the skin that was apparent 
upon examination.  VA examination, April 2005.  The Board 
acknowledges the Veteran's lay description of a pimple or 
"pus pocket" that occasionally develops at the site of the 
scar.  DRO hearing transcript, November 2007.  While this may 
be competent evidence of some recurrence of loss of skin at 
or near the scar's location, a 10 percent rating under DC 
7803 may not be granted in addition to the current rating 
under DC 7804 as this would result in prohibited pyramiding 
of evaluations.  Under VA regulations, evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is prohibited.  38 
C.F.R. § 4.14 (2008).  To do so would overcompensate the 
Veteran for his loss of earning capacity.  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The Board further notes that the April 2005 examiner found no 
tenderness upon palpation of the scar, thus there is some 
question as to whether the current evaluation for a scar that 
is painful on examination is warranted.  Nonetheless, 
considering all of the evidence of record, a rating in excess 
of 10 percent is not warranted on any basis.    

Genital warts

The service-connected genital warts are currently evaluated 
as noncompensably disabling under DC 7899-7819.  DC 7819 
refers to benign skin neoplasms and directs that such 
condition be rated as disfigurement, scars, or based upon 
impairment of function.  Therefore, the discussion returns to 
the diagnostic code applicable to scars as discussed above.

For the purpose of clarity, the Board notes that the Veteran 
describes scars on his penis that he attributes to having 
acid poured over his penis as treatment for genital warts 
that occurred during service.  See, e.g., DRO hearing 
transcript, November 2007.  However, upon examination in 
April 2005, the examiner states with emphasis that there is 
no evidence of any scarring or other evidence of any acid 
burn on the Veteran's genitals.  Instead, the "residuals are 
the untreated genital warts not scars."  The examiner 
diagnosed genital warts on the anterior shaft of the penis 
that result in itching as the only symptom.  VA examination, 
April 2005.  

Here, the warts appear on the Veteran's penis, thus a rating 
under DC 7800 is excluded because the condition does not 
disfigure the Veteran's head, face or neck.  The warts are 
not deep and do not cause limitation of motion, thus a rating 
under DC 7801 is inapplicable.  The evidence does not show 
that the warts cover an area or areas of at least 144 square 
inches, thus a rating under DC 7802 is precluded.  The 
evidence does not indicate that the warts produce unstable 
scars, are painful upon examination, or limit the function of 
the penis.  Thus, a compensable evaluation is not warranted 
under DCs 7803, 7804, or 7805.  In all, the Board has 
considered each of the relevant diagnostic codes, and the 
evidence of record simply does not show that the Veteran's 
genital warts represent any impairment of earning capacity.  
As such, a compensable disability rating for genital warts is 
not warranted.  



Sinusitis

In a May 2000 rating decision, a noncompensable disability 
rating was established for chronic sinusitis under DC 6513.  

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid 
sinusitis), 6512 (frontal sinusitis), 6513 (maxillary 
sinusitis ), and 6514 (sphenoid sinusitis) are to be rated 
under the General Rating Formula for Sinusitis.  The General 
Rating Formula for Sinusitis provides a noncompensable (0 
percent) rating for sinusitis that is detected by X-ray only.  
A 10 percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A Note to the General 
Rating Formula for Sinusitis provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (2008). 

The Board notes that recent medical treatment records, 
including an April 2005 examination for disorders of the 
nose, sinus, larynx, and pharynx, show no diagnosis of or 
treatment for chronic sinusitis.  The April 2005 examiner 
expressly states "No history to detect chronicity of 
sinusitis.  No antibiotics in the past 12 months due to 
sinusitis.  No reported history or documentation observed to 
report chronic sinusitis.  He has nasal obstruction without 
chronic sinusitis."  In the absence of a current diagnosis 
for the condition, the appropriateness of ongoing service 
connection for chronic sinusitis is called into question.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995), aff'd,  104 
F.3d 1328, 1332 (1997) (holding that service connection is 
not intended to compensate for a past disability).  

Nonetheless, a radiology examination report obtained during 
the Veteran's active military service in March 2000 shows a 
diagnosis of chronic sinusitis based upon a paranasal sinus 
x-ray series.  A noncompensable rating for sinusitis detected 
by x-ray only is applicable based upon the General Rating 
Formula for Sinusitis.  38 C.F.R. § 4.97 DCs 6510-6514 
(2008).  The higher ratings available under the formula 
require a surgical history, near constant sinusitis, 
incapacitating episodes, or at least non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id. 

The April 2005 examination shows that there is some evidence 
of crusting and tenderness of the frontal sinuses, but no 
evidence of active disease.  In his November 2007 hearing 
testimony, the Veteran describes seasonal allergies, 
stuffiness, and breathing problems due to his separately 
compensated status post nasal fracture.  He states that he 
has not been treated for sinusitis since his discharge from 
service.  Although the Veteran endorses sinus pressure, he 
does not describe symptoms consistent with purulent discharge 
or crusting.  DRO hearing transcript, supra. 

In the absence of credible evidence of any current 
symptomatology of chronic sinusitis, a compensable rating is 
not warranted.  38 C.F.R. § 4.97 (2008).  

Conclusion

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  In this case, there has been no 
assertion or showing by the appellant that any of his 
service-connected disabilities have necessitated frequent 
periods of hospitalization or other impairment of a similar 
degree.  While the appellant may assert that his disabilities 
have generally interfered with his employability, the 
evidence of record simply does not support a conclusion that 
any such impairment is beyond that already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt provision does not apply.  


ORDER

The appeal regarding service connection for penis scars, to 
include as secondary to the service-connected genital warts, 
is dismissed. 

Service connection for migraine, to include as secondary to 
the service-connected status post nasal fracture or status 
post right shoulder AC separation, is denied. 

Service connection for a back condition, to include as 
secondary to the service-connected left hip disability, is 
denied. 

A rating in excess of 10 percent for status post left hip 
dislocation is denied. 

A rating in excess of 10 percent for status post right 
shoulder acromioclavicular separation is denied. 

A rating in excess of 10 percent for status post nasal 
fracture is denied.

A rating in excess of 10 percent for a nasal surgery scar is 
denied. 

A compensable rating for genital warts is denied.

A compensable rating for chronic sinusitis is denied.


REMAND

A review of the record reveals that additional notification 
and evidentiary development is required before the issues of 
entitlement to service connection for  a neck disorder, a 
left knee disorder, a psychiatric disorder, and a sleep 
disorder are ready for final adjudication.  See 38 C.F.R. 
§ 19.9 (2008).  

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  

Here, the current medical evidence establishes that the 
Veteran receives treatment for anxiety and sleeping problems.  
See, e.g., VA rheumatology consultation, September 2006 
(reflecting prescription provided for complaints of sleep 
problem related to hip pain); VA psychiatry notation, 
February 2006; VA psychotherapy consult, August 2005.  There 
is some indication that the Veteran's anxiety and sleeping 
problems may be associated with pain and worry due to his 
service-connected disabilities.  VA dermatology consultation, 
March 2008 (reflecting mental stress due to genital warts); 
Rheumatology consultation, supra.  

Also, the Veteran has been diagnosed with patellofemoral 
syndrome of the left knee.  VA orthopedic assessment, March 
2005.  The Veteran's service treatment records confirm 
complaints of left knee pain during service.  See, e.g., 
Service treatment records, April-May 1999.  Based upon the 
medical evidence of record, however, it is unclear whether 
the left knee diagnosis described above is indicative of a 
chronic acquired disability or indicative of chronic knee 
pain alone.  Pain in and of itself is not a condition for 
which service connection may be granted.   Sanchez-Benitez v. 
West, supra.  Therefore, a medical examination and opinion 
are necessary for clarification.  

In addition, there are objective diagnostic imaging results 
that show degenerative changes and/or disc space narrowing in 
the cervical spine, which may be consistent with the 
Veteran's complaints of neck pain secondary to his right 
shoulder disability.  As such, in order to afford the Veteran 
all possible consideration, the Board finds that medical 
opinions should be obtained to establish the relationship, if 
any, between the claimed conditions and the Veteran's 
military service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  All relevant theories of entitlement must be 
addressed, to include direct service connection, secondary 
service connection, and aggravation of nonservice-connected 
disabilities.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in August 2008, with pharmacy notations 
through March 2009.  All relevant VA treatment records 
created since August 2008 should be obtained and associated 
with the claims file.  The Board notes that during the 
appellate period the Veteran has been treated at VA 
facilities in both Memphis and Savannah, Tennessee.  

In addition, adequate notice under 38 U.S.C.A. § 5103 (West 
2002), 38 C.F.R. § 3.159 (2008), and relevant case law has 
not been provided as it pertains to the claims for service 
connection for neck, left knee, psychiatric and sleep 
disorders.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice is required.   

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the 
information and evidence necessary to 
substantiate his claims for service 
connection, to include the rating 
criteria by which a disability granted 
service connection will be evaluated 
and how the effective date of that 
grant will be assigned.  

2.  Obtain and associate with the 
claims file all outstanding VA 
outpatient clinical records for this 
Veteran from August 2008 forward, to 
include but not limited any records 
available from the Memphis and Savannah 
VA Medical Centers.  

3.  Schedule the Veteran for VA 
examinations with appropriate medical 
providers to determine the nature and 
etiology of any currently diagnosed 
psychiatric, sleep, neck and left knee 
disorders.  The Veteran's claims file and 
a copy of this remand should be made 
available to the examiners for review.  
All necessary studies and tests must be 
conducted. The examination reports must 
address the following:

(a)  Identify any currently diagnosed
	(1)  Psychiatric disability  (Any 
diagnosed personality disorder or 
psychosis should be explicitly 
labeled as such); 
		(2)  Sleep disorder; 
	(3)  Left knee disability (If 
patellofemoral pain syndrome is 
diagnosed, the examiner is 
specifically asked to opine 
whether, in this Veteran's case, 
the diagnosis represents 
identifiable underlying pathology 
or merely chronic left knee pain 
without an identifiable underlying 
malady.);		
		(4) Disability manifested by neck 
pain. 
	(b)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a);
(c)  Opine whether any current 
psychiatric, sleep, neck or left knee 
disability was incurred in or aggravated 
by active military service; 
(d)  Opine whether it is at least as 
likely as not that any current 
psychiatric, sleep, neck or left knee 
disability was caused by the Veteran's 
service-connected disabilities.
(e)  Opine whether it is at least as 
likely as not that any diagnosed 
psychiatric, sleep, neck or left knee 
disability has been permanently 
aggravated by a service-connected 
disability.  The examiners should note 
that aggravation is defined for legal 
purposes as a permanent worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  

4.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


